Concurring Opinion by
Hoffman, J.:
I agree with the conclusion of the Majority of the Court that the use of the “alternate” sentence does not render appellant’s entire sentence illegal.1
*47I do agree, however, with Judge Spaeth’s observation that the alternate sentence is not merely . . an administrative indication of the trial judge’s probable sentencing views.” The pronouncment of an alternate sentence does have legal effect; double jeopardy would prevent a revocation hearing judge from increasing the appellant’s sentence.2 Commonwealth v. Silverman, 442 Pa. 211, 275 A. 2d 308 (1971); Commonwealth v. Scheetz, 217 Pa. Superior Ct. 76, 268 A. 2d 193 (1970); Commonwealth v. Jackson, 218 Pa. Superior Ct. 357, 280 A. 2d 422 (1971).
Absent an attempt to resentence the appellant to a sentence in excess of five years, we find no violation of appellant’s rights and therefore join in the decision of the Majority to affirm the judgment of sentence.

 Tlie sentence was as follows: “On payment of costs of prosecution by County, Defendant released on probation for a period of *4710 years in custody of Probation Officer upon conditions. . . . Alternate sentence for violation 2% to 5 years Western Correctional Diagnostic and Classification Center, Pgh., Pa.....”


 The majority cites Commonwealth v. Cole,, 222 Pa. Superior Ct. 229, 294 A. 2d 824 (1972) to suggest that tile revocation judge would have full sentencing discretion. In Cole, we said that the resentencing power of a court is limited. “If a defendant is sentenced, but the judge chooses to suspend sentence pending a period of probation, the trial judge may re-sentence the defendant if he violates that probation. The maximum period of the re-sentence is limited, however, to the maximum term, under which the defendant was originally sentenced." 222 Pa. Superior Ct. at 231. (Emphasis added.)